Case: 10-30351     Document: 00511221479          Page: 1    Date Filed: 09/01/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                         September 1, 2010

                                     No. 10-30351                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



CLARENCE T. NALLS, JR.,

                                                   Plaintiff - Appellant
v.

CHARLES B. PLATTSMIERE, in his individual capacity as Chief
Disciplinary Counsel for the Louisiana Disciplinary Board; RODNEY
HASTINGS, in his individual capacity as Deputy Disciplinary Counsel for the
Louisiana Disciplinary Board; BILLY PESNELL, in his individual capacity as
Chairman of the Louisiana Disciplinary Board,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CV-450


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
         The request to recuse is rejected.         No conflict of interest exists and
appellant complains only of action consistent with the judicial duties of this
court.



         *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30351    Document: 00511221479     Page: 2   Date Filed: 09/01/2010

                                No. 10-30351
                              Summary Calendar

      Appellant has failed to state a viable complaint. His problem is only with
the exercise of the disciplinary responsibility of the defendants. As the district
court has correctly explained, absolute prosecutorial and judicial immunity bar
this action.
      AFFIRMED.




                                        2